DETAILED ACTION
	The amendment filed 2/14/2022 is acknowledged and has been entered.  
	Claims 1, 11, 13-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 19-22, 24-28, directed to the process of making or using the allowable product are fully examined for patentability under 37 CFR 1.104. 
Newly submitted claim 23 is directed a method of treatment using an antisense oligonucleotide selected from a list that does not include the elected species (SEQ ID NO: 113), thus claim 23 does not require all the limitations of an allowable product claim.
Since applicant has received an action on the merits for the originally presented species, this species has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1, 11, 13-22, 24-28 are examined herein.

Improper Markush Listing of Alternatives
Claims 19-22, 24-29 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  
The invention is drawn to a method of treatment comprising administering an antisense oligonucleotide to a subject wherein the antisense oligonucleotide is any one of up to approximately 150 different oligonucleotides (e.g., see claim 19).  The claimed oligonucleotides are targeted to and inhibit CSGalNAcT1 and/or CSGalNAcT2 gene expression.  It is noted that the oligonucleotides are structurally distinct from one another and would not function exactly the same as they would have differing suppressive activity on the target gene(s) and differing effects on scar formation and hindlimb motor function in spinal cord injury model mice, as evidenced by, for example, Figures 1-13.  It is noted that the antisense oligonucleotide sequences do not all share a common structure as there is no particular sequence that is conserved among all members of the group.  That is, each compound (i.e., each SEQ ID NO sequence) is structurally different in sequence from the other compounds and there are no apparent domains or particular sequences that are conserved among all members of the group.  Furthermore, in addition to not sharing a common structure, there is not an expectation from knowledge in the art that all of the claimed oligonucleotides will behave the exact same way such that each member could be substituted one 
  Therefore, not all members of the class of compounds to which the claimed compounds belong would be functionally equivalent and, thus, the compounds do not share a “single structural similarity.”  Accordingly, a rejection a rejection on the basis that the claim contains an “improper Markush grouping” is appropriate.

Allowable Subject Matter
Claims 1, 11, 13-18 are allowed, as a search for the antisense oligonucleotide of claim 1, which is limited to an antisense oligonucleotide consisting of the nucleotide sequence set forth in SEQ ID NO: 113, did not identify any prior art.
Claims 19-22, 24-29 are not limited to an antisense oligonucleotide comprising at least one modified nucleotide and consisting of the nucleotide sequence set forth in SEQ ID NO: 113.  It is noted, however, that limiting the antisense oligonucleotide in claim 19 to an antisense oligonucleotide comprising at least one modified nucleotide and consisting of the nucleotide sequence set forth in SEQ ID NO: 113 would place the claims in allowable form (except where limiting the claims as such would result in duplicate claims; e.g., see claims 20-22).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635